The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 24, 2015

                                   No. 04-14-00742-CR

                                 Andres Solis VIELMA,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2013-09-12304-CR
                       Honorable Bert Richardson, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due March 10, 2015.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court